Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 1 of 12 Page ID #:1



 1
     Joseph B. McGinley Esq. (SB #107256)
 2   The Law Offices of Joseph B. McGinley
 3   30021 Tomas, Suite 300
     Rancho Santa Margarita, CA 92688
 4   Telephone: 949.459.2130
 5   Facsimile: 877.511.3125

 6   Attorneys for Plaintiffs Mary Guanlao and Francisco Guanlao
 7

 8

 9
                        UNITED STATES DISTRICT COURT FOR THE

10
                          CENTRAL DISTRICT OF CALIFORNIA

11

12   MARY GUANLAO AND                           )      CASE NO.
     FRANCISCO GUANLAO,                         )
13                                              )
                         Plaintiffs,            )
14
                                                       COMPLAINT FOR
                                                )
                  vs.                           )
                                                       1. STRICT LIABILITY,
15
                                                )      2. NEGLIGENCE,
     SUBARU OF AMERICA, INC. AND
16   DOES 1 – 10, INCLUSIVE                     )      3. BREACH OF WARRANTY,
                                                )      4. EMOTIONAL DISTRESS,
17                       Defendants.            )      5. LOSS OF CONSORTIUM
18
                                                       DEMAND FOR JURY TRIAL
19

20

21

22   Plaintiffs Mary Guanlao and Francisco Guanlao, sometimes collectively referred to

23   herein as the (“Plaintiffs”), allege causes of action against Defendants as follows:

24

25

26

27
                                                -1 -
28
                                            COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 2 of 12 Page ID #:2



 1
                                          JURISDICTION
 2
           1.       This Court has jurisdiction over this action pursuant to 28 U.S.C. Section
 3
     1332 (a)(1) as the matter in controversy exceeds the sum of $75,000.00, and there exists
 4
     a diversity of citizenship between the parties hereto. Specifically, at all times relevant
 5
     herein, the Plaintiffs are and were residents of California, residing in the City of Long
 6
     Beach, in the County of Los Angeles. Plaintiffs are informed and believe and thereon
 7
     allege that Defendant Subaru of America, Inc. is a New Jersey Corporation.
 8
     Accordingly, there exists diversity between the parties pursuant to 28 U.S.C. Section
 9
     1332 (a)(1).
10

11
                                               VENUE
12
           2.       Venue over Plaintiffs’ claims is proper in the Central District of California,
13
     as Plaintiffs’ claims in this matter arose out of an incident wherein Plaintiffs sustained
14
     personal injuries, in the City of Long Beach, California, in the County of Los Angeles.
15
     Further, at all times relevant herein, Plaintiffs have and continue to reside in the City
16
     of Long Beach, California, in the County of Los Angeles.
17

18                                            PARTIES
19         3.       Plaintiffs, Mary Guanlao and Francisco Guanlao, are and were at all times
20   relevant herein, residents of the County of Los Angeles, and have resided in the City
21   of Long Beach, California, and are adults competent to bring this lawsuit in this Court.
22   Both Plaintiffs are in excess of 80 years of age.
23         4.       Plaintiffs are informed and believe and thereon allege that Defendant,
24   Subaru of America, Inc. (“Subaru”) is a New Jersey Corporation, with its principal
25   place of business located in Cherry Hill, New Jersey.
26

27
                                                  -2 -
28
                                              COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 3 of 12 Page ID #:3



 1
                                  GENERAL ALLEGATIONS
 2
           5.      At all times relevant herein, Plaintiffs Mary Guanlao and Francisco
 3
     Guanlao are and were a married couple.
 4
           6.     Plaintiffs are informed and believe and thereon allege that at all times
 5
     relevant herein, Subaru engaged in the business of designing, manufacturing,
 6
     distributing, marketing, and/or selling Subaru passenger vehicles, including a model
 7
     known as the “2017 Crosstrek.” In or about April of 2017, Plaintiffs purchased a new
 8
     2017 Crosstrek vehicle from Subaru, bearing Vehicle Identification Number (“VIN”)
 9
     JF2GPADC7HH230265. The 2017 Subaru Crosstrek vehicle that was purchased by the
10
     Plaintiffs as alleged herein, is hereafter referred to as the (“Subject Vehicle”).
11
           7.      On or about February 5, 2018, sometime after 2 p.m., Plaintiff Mary
12
     Guanlao returned home to her residence in Long Beach, California from an errand
13
     wherein she had purchased some groceries. Plaintiff Mary Guanlao had driven the
14
     Subject Vehicle on this errand. Plaintiff Francisco Guanlao was outside in the front of
15
     Plaintiffs’ residence, when Plaintiff Mary Guanlao returned home from her errand.
16
     Upon returning home, Plaintiff Mary Guanlao drove the Subject Vehicle into the
17   driveway of her residence in Long Beach, California. After pulling the Subject Vehicle
18   into her driveway, Plaintiff Mary Guanlao placed the Subject Vehicle into the “park
19   position” while the Subject Vehicle was still running and asked her husband, Plaintiff
20   Francisco Guanlao whether he should open a gate further up their long driveway, so
21   she could move the Subject Vehicle further up their driveway and into some shade.
22   Francisco Guanlao told his wife that the Subject Vehicle was fine where it was.
23   Thereafter and while the Subject Vehicle was still in the park position, Plaintiff Mary
24   Guanlao exited the Subject Vehicle and stood next to the driver’s side of her Crosstrek
25   with the driver’s door open. During this time Plaintiff Francisco Guanloa had moved
26   towards the back of the Subject Vehicle to begin removing groceries from said vehicle.
27
                                                 -3 -
28
                                             COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 4 of 12 Page ID #:4



 1
           8.     After Plaintiff Mary Guanlao stood directly adjacent to the Subject
 2
     Vehicle with the driver’s door open for approximately 10 seconds, the Subject Vehicle
 3
     suddenly and unexpectedly began to roll backwards down Plaintiffs’ driveway, causing
 4
     Plaintiff Mary Guanlao to be struck by the door of the Subject Vehicle, and causing her
 5
     to fall, and also to be struck by and run over by other portions of the Subject Vehicle,
 6
     causing her to sustain serious personal injuries. Plaintiff saw his wife standing by the
 7
     Subject Vehicle next to the driver’s side of said vehicle for approximately 10 seconds
 8
     before he heard her scream when the Subject Vehicle began to roll downhill and
 9
     thereafter hit her. Francisco Guanlao attempted to stop the Subject Vehicle from rolling
10
     backward and continuing to cause severe injuries to his wife, but he was unable to do
11
     the same.
12
           9.     At all times relevant herein, Plaintiff Mary Guanlao, properly operated the
13
     Subject Vehicle and did nothing to contribute to the cause of the subject accident
14
     wherein the Subject Vehicle unexpectedly, and without warning, began to rapidly roll
15
     downhill, after the Subject Vehicle had been placed into the park setting, and after
16
     Plaintiff Mary Guanlao stood outside the Subject Vehicle for approximately 10
17   seconds, before the Subject Vehicle suddenly began to roll downhill. At all times
18   relevant herein Plaintiff Mary Guanlao operated the Subject Vehicle in a reasonable
19   and foreseeable manner. Plaintiff Mary Guanlao did nothing to take the Subject Vehicle
20   out of the park position. The Subject Vehicle should not have rolled down Plaintiffs’
21   driveway on its own after being placed in said park position, and after the Subject
22   Vehicle had remained stationary in Plaintiffs’ driveway for an extended period of time.
23         10.    Subaru and DOES 1-10, inclusive, knew that the Subject Vehicle would
24   be purchased and used without inspection for defects by the Plaintiffs. Plaintiffs are
25   informed and believe and thereon allege that the Subject Vehicle was defective when it
26   left the control of Subaru, and DOES 1-10, and each of them. At all times relevant
27
                                               -4 -
28
                                           COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 5 of 12 Page ID #:5



 1
     herein, the Subject Vehicle, was used in the manner intended by Subaru and DOES 1-
 2
     10, and each of them. Further, the Subject Vehicle, was used in the manner that was
 3
     reasonably foreseeable by Subaru, Further, Subaru never provided Plaintiffs or any
 4
     other consumers with adequate warnings of the dangerous condition of the Subject
 5
     Vehicle, that it was subject to rolling downhill after having been properly placed into
 6
     the “park position.”
 7
            11.    At all times relevant herein, Plaintiffs were new purchasers of the Subject
 8
     Vehicle, and at the time of the subject incident, Plaintiff Mary Guanlao was a user of
 9
     the Subject Vehicle. As new purchasers of the Subject Vehicle all “Warranties” issued
10
     by Subaru to new buyers of Subaru vehicles were in place for the benefit of the
11
     Plaintiffs herein.
12

13
     FIRST CLAIM FOR STRICT LIABILITY AGAINST DEFENDANT SUBARU
14
                                          OF AMERICA, INC.
15
                                          AND DOES 1-10
16
            12.    Plaintiffs restate and incorporate by reference Paragraphs 1-11, above, as
17   if fully stated herein.
18          13.    At all times relevant herein, Subaru and DOES 1-10, and each of them,
19   designed, manufactured, distributed, and sold the Subject Vehicle known as the 2017
20   Crosstrek. Further, Subaru sold the Subject Vehicle new to the Plaintiffs herein, and
21   held the Subject Vehicle out to the public in general for sale.
22          14.    The Subject Vehicle did not perform as safely as an ordinary consumer
23   would have expected it to perform when used or misused in an intended or reasonably
24   foreseeable way.
25          15.    The Subject Vehicle’s failure to perform safely was a substantial factor in
26   causing Plaintiffs to suffer harm.
27
                                                -5 -
28
                                            COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 6 of 12 Page ID #:6



 1
            16.    Plaintiffs are also informed and believe and thereon allege that the Subject
 2
     Vehicle contained a manufacturing defect when it left Subaru’s possession, and that as
 3
     a result of this manufacturing defect, Plaintiffs were injured, and said defect was also
 4
     a substantial factor in causing harm to Plaintiffs.
 5
            17.    As a direct and proximate result of the conduct of the Defendants, and
 6
     each of them, and DOES 1 through 10, as alleged herein, Plaintiffs were seriously hurt
 7
     and injured in their health, strength, and activity, sustained severe shock and injury to
 8
     their nervous system and persons and suffered great pain and suffering and emotional
 9

10
     distress, all of which said injuries have caused, and continue to cause Plaintiffs mental,

11   physical, nervous, and emotional pain and suffering, all to Plaintiffs’ general damage,

12   in an amount to be shown at the time of trial.
13          18.    As a direct and proximate result of the conduct of the Defendants, and
14   each of them, as alleged herein, Plaintiff Mary Guanlao was compelled to and did
15   employ physicians and other medical practitioners to examine, treat, and care for her
16   injuries and did incur medical and incidental expenses. Plaintiffs are informed and
17   believe and thereon allege that there will be some future additional medical expenses
18
     for Plaintiff Mary Guanlao, the exact amount of which is unknown at this time, and
19
     Plaintiffs will ask leave of Court to amend this Complaint to insert the amount of said
20
     expenses at such times as they are ascertained.
21
            19.    Plaintiffs also suffered significant damages in the form of property
22
     damage, and from the loss of their personal property as a result of the conduct of
23
     Defendants, and DOES 1 through 10, and each of them. Plaintiffs will seek leave of
24
     Court to amend this Complaint to set forth the amount at such time as it is ascertained,
25

26
     or at the time of trial.

27
                                                 -6 -
28
                                            COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 7 of 12 Page ID #:7



 1
                      SECOND CLAIM FOR NEGLIGENCE AGAINST
 2
                         DEFENDANT SUBARU OF AMERICA, INC.
 3
                                        AND DOES 1-10
 4
            20.    Plaintiffs restate and incorporate by reference Paragraphs 1-19, above, as
 5
     if fully stated herein.
 6
            21.    At all times relevant herein, Subaru, and DOES 1-10 designed,
 7
     manufactured, supplied, installed, and inspected, the Subject Vehicle. Subaru and
 8
     DOES 1-10 were negligent in designing, manufacturing, supplying, installing, and
 9
     inspecting, the Subject Vehicle. Subaru and DOES 1-10 owed a duty to Plaintiffs, Mary
10
     Guanlao and Francisco Guanlao to ensure that the Subject Vehicle was properly
11
     designed, manufactured, installed and inspected, and that it was safe for its intended
12
     use, and for the uses that Plaintiffs herein allege occurred. Plaintiff are informed and
13
     believe and thereon allege that Subaru and DOES 1-10 breached its duty to Plaintiffs
14
     herein, and negligently designed, manufactured, supplied, installed and inspected the
15
     Subject Vehicle. Subaru’s negligence was a substantial factor in causing Plaintiffs’
16
     harm, as alleged herein.
17
            22.    As a direct and proximate result of the conduct of the Defendants, and
18
     each of them, and DOES 1 through 100, as alleged herein, Plaintiffs were seriously
19
     hurt and injured in their health, strength, and activity, sustained severe shock and injury
20
     to their nervous system and person and suffered great pain and suffering and emotional
21
     distress, all of which said injuries have caused, and continue to cause Plaintiffs mental,
22
     physical, nervous, and emotional pain and suffering, all to Plaintiffs’ general damage,
23
     in an amount to be shown at the time of trial.
24

25
            23.    As a direct and proximate result of the conduct of the Defendants, and

26   each of them, as alleged herein, Plaintiff Mary Guanlao was compelled to and did

27   employ physicians and other medical practitioners to examine, treat, and care for her
                                                 -7 -
28
                                             COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 8 of 12 Page ID #:8



 1
     injuries and did incur medical and incidental expenses. Plaintiffs are informed and
 2
     believe and thereon allege that there will be some future additional medical expenses,
 3
     the exact amount of which is unknown at this time, and Plaintiffs will ask leave of
 4

 5
     Court to amend this Complaint to insert the amount of said expenses at such times as

 6   they are ascertained.

 7          24.    Plaintiffs also suffered significant damages in the form of property
 8   damage, and from the loss of their personal property as a result of the negligence of
 9   Defendants, and DOES 1 through 100, and each of them. Plaintiffs will seek leave of
10   Court to amend this Complaint to set forth the amount at such time as it is ascertained,
11   or at the time of trial.
12

13                THIRD CLAIM FOR BREACH OF WARRANTY AGAINST
14                       DEFENDANT SUBARU OF AMERICA, INC.
15                                      AND DOES 1-10
16          25.    Plaintiffs restate and incorporate by reference Paragraphs 1-24, above, as
17   if fully stated herein.
18          26.    Plaintiffs are informed and believe and thereon allege that Subaru and
19   DOES 1-10 breached an implied warranty that the Subject Vehicle would be safe for
20   its intended use. Plaintiffs are also informed and believe and thereon allege that Subaru
21   and DOES 1-10, also breached both written and oral express warranties, that are
22   currently unknown to the Plaintiffs herein. Plaintiffs are informed and believe and
23   thereon allege that Subaru provided warranties to the Plaintiffs as the first-time
24   purchasers of the new Subject Vehicle that were breached. Simply put, the Subject
25   Vehicle should not have rolled down Plaintiffs’ driveway after Plaintiff Mary Guanlao
26   placed the Subject Vehicle into the “park position.” Plaintiff is informed and believes
27   and thereon alleges that Subaru provided warranties for the Subject Vehicle, including
                                                -8 -
28
                                            COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 9 of 12 Page ID #:9



 1
     but not limited to the “Powertrain Limited Warranty” and the “Transaxle/Transmission
 2
     and Differential Warranty.”
 3
            27.    As a direct and proximate result of the conduct of the Defendants, and
 4
     each of them, and DOES 1 through 100, as alleged herein, Plaintiffs were seriously
 5
     hurt and injured in their health, strength, and activity, sustained severe shock and injury
 6

 7
     to their nervous system and person and suffered great pain and suffering and emotional

 8   distress, all of which said injuries have caused, and continue to cause Plaintiffs mental,

 9   physical, nervous, and emotional pain and suffering, all to Plaintiffs’ general damage,
10   in an amount to be shown at the time of trial.
11          28.    As a direct and proximate result of the conduct of the Defendants, and
12   each of them, as alleged herein, Plaintiff Mary Guanlao was compelled to and did
13   employ physicians and other medical practitioners to examine, treat, and care for her
14   injuries and did incur medical and incidental expenses. Plaintiffs are informed and
15
     believe and thereon allege that there will be some future additional medical expenses,
16
     the exact amount of which is unknown at this time, and Plaintiffs will ask leave of
17
     Court to amend this Complaint to insert the amount of said expenses at such times as
18
     they are ascertained.
19
            29.    Plaintiffs also suffered significant damages in the form of property
20
     damage, and from the loss of their personal property as a result of the negligence of
21
     Defendants, and DOES 1 through 100, and each of them. Plaintiffs will seek leave of
22
     Court to amend this Complaint to set forth the amount at such time as it is ascertained,
23

24
     or at the time of trial.

25

26

27
                                                 -9 -
28
                                             COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 10 of 12 Page ID #:10



  1
                   FOURTH CLAIM FOR EMOTIONAL DISTRESS AGAINST
  2
                          DEFENDANT SUBARU OF AMERICA, INC.
  3
                                          AND DOES 1-10
  4
             30.     Plaintiffs restate and incorporate by reference Paragraphs 1-29, above, as
  5
      if fully stated herein.
  6
             31.     At all times relevant herein, Plaintiff Mary Guanlao and Francisco
  7
      Guanlao were a married couple. As alleged above, at the time of the subject accident,
  8
      Plaintiff Francisco Guanlao was outside and personally witnessed the incident wherein
  9
      the Subject Vehicle suddenly and unexpectedly started rolling backwards as his wife,
 10
      Plaintiff Mary Guanlao was standing outside the Subject Vehicle adjacent to the open
 11
      driver’s door, causing her to sustain significant personal injuries. Accordingly, Plaintiff
 12
      Francisco Guanlao was a percipient witness to his wife, Mary Guanlao being the victim
 13
      in the Subject Accident, which caused him to suffer substantial emotional distress.
 14

 15
                   FIFTH CLAIM FOR LOSS OF CONSORTIUM AGAINST
 16
                          DEFENDANT SUBARU OF AMERICA, INC.
 17                                       AND DOES 1-10
 18          32.     Plaintiffs restate and incorporate by reference Paragraphs 1-31, above, as
 19   if fully stated herein.
 20          33.     At all times relevant herein, Plaintiff Francisco Guanlao was and is the
 21   husband of Plaintiff Mary Guanlao. As a direct and proximate result of Defendant
 22   Subaru, and DOES 1-10, and each of them, and their conduct, actions, and failures to
 23   act, as alleged above in this Complaint, Plaintiff Francisco Guanlao has suffered the
 24   loss of love, care, comfort, companionship, protection, financial support, association,
 25   sexual relations, and other damages in the form of loss of consortium, as a direct and
 26

 27
                                                 -10-
 28
                                              COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 11 of 12 Page ID #:11



  1
      proximate result of the injuries sustained by his wife, Plaintiff Mary Guanlao, in a
  2
      manner according to proof.
  3

  4
      WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as
  5
      follows:
  6

  7

  8   AS TO ALL CAUSES OF ACTION:

  9         1. General damages according to proof;
 10         2. All medical and incidental expenses according to proof;
 11         3. Loss of earnings and loss of earnings capacity according to proof;
 12         4. Costs of suit incurred herein;
 13         5. Such interest as is allowed by law; and
 14         6. Such other and further relief as this Court deems just and proper.
 15

 16   Dated: January 30, 2020

 17                                   LAW OFFICES OF JOSEPH B. McGINLEY
 18                                   Attorneys at Law
                                      /s/ - Joseph B. McGinley____________
 19                                           Joseph B. McGinley
                                              Attorneys for Plaintiffs Mary Guanlao and
 20                                           Francisco Guanlao
 21

 22

 23

 24

 25

 26

 27
                                                -11-
 28
                                            COMPLAINT
Case 2:20-cv-00966-RGK-GJS Document 1 Filed 01/30/20 Page 12 of 12 Page ID #:12



  1
                                  DEMAND FOR JURY TRIAL
  2

  3
            Plaintiffs, Mary Guanlao and Francisco Guanlao, hereby request a Jury Trial on
  4
      all issues so triable as raised in their Complaint.
  5

  6

  7

  8   Dated: January 30, 2020
  9
                                        LAW OFFICES OF JOSEPH B. McGINLEY
 10                                     Attorneys at Law
                                        _/s/ - Joseph B. McGinley____________
 11
                                                Joseph B. McGinley
 12                                             Attorneys for Plaintiffs Mary Guanlao and
                                                Francisco Guanlao
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
                                                  -12-
 28
                                              COMPLAINT
